DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/415,868 filed on 02/03/2021. Claims 11-29 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first clutch members and second clutch members in claims 12-17, 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13-15, 18-19, and 26-27 are objected to because of the following informalities:  
Claim 13, line 2, “is” should read “are” and the use of commas is objected.  it would be better as “an integrated first common clutch element integrated with the first shaft”. Similar issue has been observed in claim 15.
Claim 14, last para, “the first clutch members of the two.. and the second clutch members of two…” should read “the first interfacing clutch members of the two …” and “ the second interfacing clutch members of the two….
Claim 18, line 14, “the first shift ring have” should read “ the first shift ring has”.
Claim 19, line 8, “ an lower” should read “a lower”.
Claim 26, line 3, “a hub shell” should read “the hub shell”.
Claim 27, line 1, “ a second shim” should read “ a shim” as no first shim has been claimed.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 17/415,894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because since the copending application’s claims fully encompass the subject matter of the present application’s claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, please see the claim 11 mapping below. 
Current Application (17415868)
Copending Application (17/415,894)
Claim 11:
A pedally propelled vehicle multi speed gear system comprising a gear mechanism, the gear mechanism comprising: a main shaft; a hollow first shaft and a hollow second shaft, both of the first and second shafts being axially stationary and rotatably arranged about the main shaft; an epicyclical first gear section arranged about the main shaft between the first and second shafts, and comprising two radially stacked carrier elements; and a first shift mechanism arranged between the first shaft and the first gear section, and configured to rotationally engage the first shaft with either of the two radially stacked carriers, wherein the first shift mechanism comprises two first clutches radially stacked about the main shaft.
Claim: 32
A multi speed gear system comprising a gear mechanism, the gear mechanism comprising: a main shaft; a hollow first shaft and a hollow second shaft, both of the first and second shafts being axially stationary and rotatably arranged about the main shaft; an epicyclical first gear section arranged about the main shaft between the first and second shafts, and comprising two radially stacked carrier elements; and a first shift mechanism arranged between the first shaft and the first gear section, and configured to rotationally engage the first shaft with either of the two radially stacked carriers, wherein the first shift mechanism comprises two first clutches radially stacked about the main shaft.


The copending application  recites all the elements of the invention of the current application. Therefore,  copending claim 1 of 17/415,894 is in essence a “species” of the generic invention of application claim 11. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 16-17, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “ the outer of the second clutch members” in line 3 and “the inner clutch member” in line 4. There is insufficient antecedent basis for this limitation. Clarification is required.
Claim 21 recites the limitation “the first gear section" in line 12 (last line).  There is insufficient antecedent basis for this limitation. Clarification is required.
The similar issue has been observed in claim 22 which has been rejected for the same reason as claim 21. Clarification is required.
Claim 22 recites the limitation “the housing assembly" in line 2.  There is insufficient antecedent basis for this limitation. Clarification is required.
Claim 25 is indefinite as it attempts to claim a method without setting forth any steps involved in the process generally raises an issue of indefiniteness. It merely recites a use without any active, positive steps delimiting how this use is actually practiced. Clarification is required.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15, and 18-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antal et al. (US 20130345013 A1).
Regarding claim 11, Antal discloses a pedally propelled vehicle (fig. 1-8) multi speed gear system comprising a gear mechanism, the gear mechanism comprising: 
a main shaft 7 ;
 a hollow first shaft 19 and a hollow second shaft (e.g. 21), both of the first and second shafts being axially stationary and rotatably arranged about the main shaft; 
an epicyclical first gear section 18 arranged about the main shaft 7 between the first and second shafts, and 
comprising two radially stacked carrier elements  (e.g. 34,33; fig. 5a); and 
a first shift mechanism 20 arranged between the first shaft and the first gear section, and configured to rotationally engage the first shaft with either of the two radially stacked carriers, wherein the first shift mechanism comprises two first clutches (e.g. 40,41) radially stacked about the main shaft.  (see para 48 and fig. 5a)
Regarding claim 12, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 11, wherein the two first clutches have interfacing first 41 and second clutch 33 members, respectively, (see fig. 2c) and 
wherein the first clutch members of the two first clutches are fixed to the first shaft and arranged to remain axially stationary relative the main shaft, and the second clutch members of the two first clutches, are rotatably connected to the two radially stacked carriers, respectively. (see fig. 2c and 5a)
Regarding claim 13, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 12, wherein the first clutch members of the two first clutches is an integrated, first common clutch element, and further integrated with the first shaft.
Regarding claim 14, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 11, further comprising a second shift mechanism 22 (see fig. 5a) arranged between the first gear section 18 and the second shaft 21 configured to rotationally engage the second shaft with either of the two radially stacked carriers (e.g. 33, 34), BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tylApplication No.: NEWDocket No.: 7059-01 18PUS1 Page 4 of 10
wherein the second shift mechanism 22 comprises two second clutches (e.g. 58, 54, fig. 5a) radially stacked about the main shaft 7, wherein the two second clutches have first and second interfacing clutch members (e.g. 55, 33, and see fig. 3c), respectively, and wherein the first clutch members 55 of the two second clutches are fixed to the second shaft 21 and arranged to remain axially stationary relative the main shaft, and the second clutch members 33 of the two second clutches, are rotatably connected to the two radially stacked carriers, respectively.
Regarding claim 15, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 14, wherein the first clutch members 55 of the two first clutches is an integrated, second common clutch element 55 and the second common clutch element is integrated with the second shaft 21. (see fig. 3c)
Regarding claim 16, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 14, wherein the second shift mechanism 22 comprises an axially movable second shift element (e.g. 52, 53), configured to shift the outer 55 of the second clutch members axially from an engaged position to a disengaged position without axially moving the inner clutch member 58. (see fig. 3c, para 63, 68-70)
Regarding claim 18, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 11, wherein the multi speed gear system comprises a shift axle 25 arranged inside the main shaft 7, and configured to operate the first and/or second shift mechanism (20, 22) when the shift axle 25 is rotated relative the main shaft 7, 
wherein the shift axle comprises a radial first shift cam (36, fig. 2b), with multiple radial levels (e.g. 47, 48, and 49)( para 59), wherein each level has a specific radius,BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tylApplication No.: NEWDocket No.: 7059-01 18PUS1 Page 5 of 10(para 59)
wherein the main shaft comprises a first opening (has not character numeral, the opening between 37 and 7, fig. 2c) and the multilevel first radial shift cam is arranged to operate the first shift mechanism through the first opening, wherein the first shift mechanism comprises a first shift ball 37 arranged in the first opening, wherein the multilevel first radial shift cam is arranged to operate the first shift ball radially, wherein the first shift mechanism comprises an axially stationary first assist ring 39 and an axially movable first shift ring 38 arranged on opposite sides of the first shift ball, (see para 61) .
wherein the first shift ring 341 a first shift conical surface towards the first shift ball, and the first shift ball is configured to move the first shift ring axially when the first shift ball is pressed radially against the conical surface.  (see fig. 8a and 8b and para 55, note fig. 8 shows the details of first shift ring 38 but uses different character numeral, e.g. 341)
Regarding claim 19, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 11, comprising a shift axle 25 comprising a first shift cam (36, fig. 2b), with multiple radial levels (e.g. 47, 48, and 49)( para 59), wherein each level has a specific radius,BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tylApplication No.: NEWDocket No.: 7059-01 18PUS1 Page 5 of 10(para 59)
wherein the main shaft comprises a first opening (has not character numeral, the opening between 37 and 7, fig. 2c) and the multilevel first radial shift cam is arranged to operate the first shift mechanism through the first opening, and 
wherein the inner of the second clutch members is interfacing the outer of the second clutch members, and is arranged to operate the outer of the second clutch members axially from an engaged position to a disengaged position when the first radial shift cam moves from a lower to a higher level.
Regarding claim 20, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 19, wherein the second shift mechanism comprises a second shift element (e.g. 52, 53), and the shift axle comprises a second shift cam 51 with multiple radial levels (e.g. 61, 62,63, see para 68) where each level has a specific radius, wherein the main shaft comprises a second opening  (has no character numeral, the opening between 51 and 7) and the multilevel second radial shift cam is arranged to operate the second shift mechanism 22 through the second opening, and wherein the second shift element  is interfacing the outer 55 of the second clutch members, and is arranged to operate the outer of the second clutch members axially from an engaged position to a disengaged position when the second radial shift cam moves from a lower to a higher level.  (see fig. 3, para 63, 68-70) 
Regarding claim 21, Antal discloses a pedally propelled vehicle multi speed gear system (fig. 1-8) comprising a gear mechanism, the gear mechanism comprising: 
a main shaft 7 ;
 a hollow first shaft 19 and a hollow second shaft (e.g. 21), both of the first and second shafts being axially stationary and rotatably arranged about the main shaft; 
an epicyclical first gear section 18 arranged about the main shaft 7 between the first and second shafts, and 
comprising two radially stacked carrier elements  34/33 (fig. 5a); and 
a first shift mechanism 20 arranged between the first shaft and the first gear section, and configured to rotationally engage the first shaft with either of the two radially stacked carriers, wherein the first shift mechanism comprises two first clutches 40/41 radially stacked about the main shaft (see para 48), and 
wherein the first gear section is arranged axially floating about the main shaft. (see fig. 5a)
Regarding claim 22, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 21, wherein the first gear section 20 is axially delimited by a hub shell 1 and the hub shell comprises first (has not character numeral, e.g. left side of the hub shell and the bearing between 19 and 1) and second housing assemblies (has not character numeral, e.g. right side of the hub shell and the bearing between 9 and 1), configured to be entered onto the main shaft from opposite ends of the main shaft, and further configured to delimit axial play of the first gear section from respective sides. (see fig. 1)
Regarding claim 23, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 22, wherein the first shaft 19 is arranged axially between the housing assembly 1 and the first gear section 20 being axially supported by the housing assembly on one side and axially supporting the first gear section on the opposite side. (see fig. 1)
Regarding claim 24, Antal discloses the pedally propelled vehicle multi speed gear system (fig. 1-8) of claim 23, wherein the gear mechanism comprises a second gear section 23 arranged axially on the opposite side of the first gear section 18 with regard to the first shaft, the second gear section being axially supported by the second housing assembly on one side, and axially supporting the first gear section on the other side.  (see fig. 1)
Regarding claim 25, Antal discloses a method for assembling a pedally propelled vehicle multi speed gear system (fig. 1-8) comprising a gear mechanism, the gear mechanism comprising: 
a main shaft 7 ;
 a hollow first shaft 19 and a hollow second shaft (e.g. 2 21), both of the first and second shafts being axially stationary and rotatably arranged about the main shaft; 
an epicyclical first gear section 18 arranged about the main shaft 7 between the first and second shafts, and 
comprising two radially stacked carrier elements  34/33 (fig. 5a); and 
a first shift mechanism 20 arranged between the first shaft and the first gear section, and configured to rotationally engage the first shaft with either of the two radially stacked carriers, wherein the first shift mechanism comprises two first clutches 40/41 radially stacked about the main shaft (see para 48), and 
wherein the first gear section is arranged axially floating about the main shaft. (see fig. 5a)
Regarding claim 26, Antal discloses the method of claim 25, wherein the multi-speed gear system (fig. 1-8) comprises a hub shell 1 comprising first (has not character numeral, e.g. left side of the hub shell and the bearing between 19 and 1) and second (has not character numeral, e.g. right side of the hub shell and the bearing between 9 and 1) housing assemblies, 
the method further comprising: arranging a hub shell about the gear mechanism, and fixing the first gear section axially relative the main shaft by the hub shell, and entering the first and second housing assemblies onto the main shaft from opposite ends of the main shaft, wherein the first and second housing assemblies delimit axial play of the first gear section from respective sides. (see fig. 1)
Regarding claim 27, Antal discloses the method of claim 26, further comprising selecting a second shim (has no character numeral, see the annotated fig. A below which is similar to the shim of the invention of fig. 13b) based on the difference between measured and maximum axial play of the components of the gear mechanism before assembling together the first and second housing assemblies. (Please note: it is known in the art that a selection of shim is determined based on the difference between measured a maximum axial play of intervening components, see the prior art section for more clarification)



    PNG
    media_image1.png
    637
    896
    media_image1.png
    Greyscale

                             Fig. A: Annotated fig. 1 of Antal
Regarding claim 28, Antal discloses the method of claim 27, further comprising arranging the first shaft axially between the housing assembly and the first gear section, wherein the first shaft is axially supported by the housing assembly on one side and axially supporting by the first gear section on the opposite side. (see fig.1)
Regarding claim 29, Antal discloses the method of claim 28, further comprising arranging a second gear section 23 axially on the opposite side of the first gear section with regard to the first shaft, wherein the second gear section is axially supported by the second housing assembly on one side, and axially supporting the first gear section on the other side. (see the annotated fig. A above)
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112 (b) or 35 U.S.C 112 (pr-AiA), 2nd paragraph, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art does not disclose or render obvious wherein the second common clutch element comprises a radially extending shift opening through the first clutch members, arranged to host the second shift element, wherein the second shift element is arranged in the shift opening between the second common clutch element and the first clutch members, in combination with the other elements required by the claim.
For example, prior art of record Antal et al. (US 20130345013 A1) discloses a pedally propelled vehicle multi speed gear system, however, Antal fails to disclose the second common clutch element comprises a radially extending shift opening through the first clutch members, arranged to host the second shift element, wherein the second shift element is arranged in the shift opening between the second common clutch element and the first clutch members.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
NAOHIRO et al. (EP 2169272 A1) discloses an automatic transmission wherein  an adjusting method of a gap in an axial direction of an automatic transmission comprising the steps of: measuring an axial distance between a rear-side end face of a thrust bearing disposed on a rear-side end face of a sun gear of a planetary gear set which is disposed closest to a cover of a transmission case and a contact face of a flange portion of the transmission case; measuring an axial distance between a front-side end face of a carrier of said gear set and a contact face of a flange portion of an end cover; and selecting a thrust washer so as to adjust a gap which is formed in an axial direction in the transmission case to become a predetermined gap. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P./Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655